 

Exhibit 10(u)-2

SECRETARIAL CERTIFICATION

OF THE

COMPENSATION/NOMINATING/CORPORATE GOVERNANCE

COMMITTEE

TCF FINANCIAL CORPORATION

October 20, 2008

*********************************************************************

Following discussion, and upon motion duly made, seconded and carried, the
following was adopted:

 

RE:  AMENDMENT TO TCF FINANCIAL CORPORATION CASH BALANCE PENSION PLAN SERP
(ADOPTED EFFECTIVE AS OF JANUARY 1, 2005)

 

WHEREAS, the TCF Financial Corporation Cash Balance Pension Plan SERP (Adopted
effective as of January 1, 2005) (“CBPP SERP II”) applies to benefits based on
Covered Compensation earned in calendar year 2005 and thereafter; and

 

WHEREAS, the Supplemental Employee Retirement Plan for TCF Cash Balance Pension
Plan (As Amended and Restated through January 24, 2005) (“CBPP SERP I”), which
applies to benefits based on Covered Compensation earned in calendar year 2004
and before, has been amended to subject certain benefits payable thereunder to
the provisions of CBPP SERP II; and

 

WHEREAS, the Committee wishes to amend CBPP SERP II to reflect the amendment to
CBPP SERP I and to provide for the distribution of all benefits in 2009:

 

NOW, THEREFORE, IT IS HEREBY

 

RESOLVED, that the first paragraph of Section I of the Plan (“Purpose of Plan;
Effective Date of Plan; Effect of Previous SERP Plan”) is amended in its
entirety, to read as follows:

 

“The purpose of this Plan is to provide Eligible Employees with supplemental
retirement benefits as set forth herein to remedy certain limitations or
reductions in benefits under the IRC, as set forth herein, to such Employees
under the TCF Cash Balance Pension Plan (“Cash Balance Plan”).  This Plan is
effective for benefits based on Covered Compensation earned in calendar year
2005 and thereafter and, in the case of participants who are employed by TCF
Financial or any of its direct or indirect subsidiaries on December 31, 2008,
for benefits based on Covered Compensation earned in calendar year 2004 and
before.  A previous plan, the Supplemental Employee Retirement Plan for TCF Cash
Balance Pension Plan (the “Previous SERP Plan”) is in effect for participants
who are not employed by TCF Financial or any of its direct or indirect
subsidiaries on December 31, 2008 for benefits based on Covered Compensation
earned in calendar year 2004 and before.  The Previous SERP Plan is not
terminated or superseded by this Plan for such Participants, but remains in
effect for benefits accrued by such participants under it before the adoption of
this Plan.  In no event shall any benefits be due under both this Plan and the
Previous SERP Plan with respect to the same Covered Compensation and there shall
be no duplication of benefits between this Plan and the Previous SERP Plan.”

 


 

FURTHER RESOLVED, that paragraph (c) of Section IV of the Plan (“Payment of
Benefits”) is amended in its entirety, to read as follows:

 

“(c)         Payment of Benefits.  Each Eligible Employee shall receive a lump
sum distribution in the form of cash equal to the then-current value of such
Employee’s account in this Plan (less applicable withholding) in calendar year
2009; provided, that in the case of an Eligible Employee who separated from
service (within the meaning of IRC § 409A) prior to January 1, 2009, such
distribution shall not be made until six months after the Employee’s separation
from service.  All distributions to an Eligible Employee, beneficiary or
survivor under this Article IV shall be in the form of cash.”

 

FURTHER RESOLVED, that a new paragraph (f) is added at the end of Section IX of
the Plan (“Miscellaneous”), to read as follows:

 

“(f)          This Plan is intended to satisfy the requirements for nonqualified
deferred compensation plans set forth in IRC § 409A, and it shall be
interpreted, administered and construed consistent with said intent.”

 

This amendment is effective as of December 31, 2008, with respect to CBPP SERP
II participants who have not received distribution of their benefits prior to
that date.  The changes made by this amendment are intended to qualify for the
transitional relief set forth in Q&A-19(c) of IRS Notice 2005-1, as amended and
clarified by IRS Notices 2006-79 and 2007-86, and they shall be interpreted,
administered and construed consistent with said intent.  Specifically, and for
the avoidance of doubt, this amendment shall not cause any amount that would
otherwise be payable in 2008 to be paid in a later year, and shall not cause any
amount that would otherwise be payable in a later year to be paid in 2008.

 

I, Gregory J. Pulles, Secretary of TCF Financial Corporation do hereby certify
that the foregoing is a true and correct copy of excerpt of the unanimous
written consent of the Independent Sub Committee of the Compensation Committee
of the Board of Directors of TCF Financial Corporation adopted on October 20,
2008 and that the unanimous written consent has not been modified or rescinded
as of the date hereof.

 

Dated:  October 20, 2008

 

 

 

(Corporate Seal)

 

 

/s/ Gregory J. Pulles

 

 

Gregory J. Pulles, Secretary

 

 